DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Amendment
Applicant’s cancelation of claims 21-40 and addition of claims 41-60 filed on 10/27/2021 are acknowledged by the examiner. Applicant’s amendments to the drawing filed 10/27/2021 are accepted. Applicant’s amendments to the specification filed 10/27/2021 are accepted. Applicant’s amendments to the abstract are accepted.
Claims 21-40 have been canceled 
Claims 41-60 are pending.
Claims 41-60 are examined.




Response to Arguments
Applicant’s cancelations to claims 21-40 and new claims 41-60 filed on 10/27/2021 have changed the scope of the claims. Therefore, Applicant’s arguments with respect to claims 21-40 have been considered but are moot in view of the new grounds of rejection laid out below. 

Claim Objections
Claim 56 is objected to because of the following informalities: delete the period “.” And replace it with a comma “,” in line 8 of claim 56.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 51 and 55, examiner is unable to find support for the comparison between the surface area of the pleated filter compared to the area of the exterior perimeter (of the front frame). Examiner only sees support in the specification of the pleated filter having a greater surface area compared to the surface area of the flat filter being at least 100% in claim 51 and 50% in claim 55 respectfully in [0052] of the applicant’s specification. Examiner is unable to find support for this limitation in the spec and leads the examiner to believe that the applicant was not in position of the claimed invention at the time of filing and is thus being considered as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claim 60 recites the limitation "said at least five cross members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation "the perimeter of said rear frame" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-47, 50-51, and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over Steve Waterford (US Patent Application Publication No. 2015/0314148 A1), hereinafter Waterford.

Regarding Claim 41, Waterford discloses a mask assembly (101a, see Figs 12-18) comprising: 
(a) a bowl-shaped front section (the section (r) of 101a that faces out relative to the users face in a convex manner is thus considered as being bowl shaped, see annotated Fig 14B) comprising: 
(i) a central area (the central most area of the front section (r) of 101a, see Figs 12-18 and annotated Fig 14B); 
(ii) a nasal area (x, see annotated Fig 14B; the area of front section r relative to the nose of the user); 
(iii) a chin area (y, see annotated Fig 14B; the area of front section r relative to the chin of the user); and 
(iv) an upwardly curved area surrounding said central area ending in a rim (the curved areas of front section r end to form the peripheral border portion of 101a and is thus considered as being a rim, z, see annotated Fig 14B); 
(b) a bowl-shaped facial skirt (the peripheral bowl-shaped border portion of 101a that touches the user’s face when the device is in use; z, see annotated Fig 14B, Fig 12, and 16; [0125]), wherein a first side of said facial skirt abuts said rim of said bowl-shaped front section (the rim and the facial skirt are one in the same and is thus considered as abutting and are all bowl shaped to fit the face of the user, see Figs 12,14b, and 16 [0125]); 
(c) a strap for placing said mask assembly on a face(104, see Fig 14B; [0089] and [0094]-[0096]); and
 (d) a filter insert assembly (117 and [0110] and [0111]; see Figs 12 and 17 and [0109]-[0112]) comprising:
(i) a filter material (117, see Fig 12; [0109]-[0112]); and
(ii) a rear frame (115 and 116, see Figs 12 and 17 and [0111]; the examiner is interpreting the term “frame” to be defined as “an open case or structure made for admitting, enclosing, or supporting something” as referred to by the Merriam-Webster’s dictionary definition); and 
(iii) a front frame (interior of 101 that receives filter material 117, see Figs 12 and 17 and [0109]-[0112]; the examiner is interpreting the term “frame” to be defined as “an open case or structure made for admitting, enclosing, or supporting something” as referred to by the Merriam-Webster’s dictionary definition) with an exterior perimeter (the perimeter of said interior of 101 that receives filter material 117, see Figs 12 and 17 and [0109]-[0112]), 
wherein said filter is located between said rear frame and said front frame (filter 117 is located between the said rear frame ,115 and 116, and said front frame, interior of 101 that receives filter material 117, when fully assembled, see Figs 12 and 17 and [0109]-[0112]).

    PNG
    media_image1.png
    550
    729
    media_image1.png
    Greyscale

Waterford does not explicitly discloses wherein the filter material is wave-shaped having a plurality of crests and a plurality of throughs.
However, Waterford further teaches in an alternative embodiment (200a, see Figs 19-24) having an analogous filter insert assembly (220,226,228,230, see Figs 21-24; [0132]-[0135]) having and analogous filter material (226, see Figs 21-24; [0132]-[0133] and [0135]), an analogous rear frame (220,228, see Figs 21-24; the examiner is interpreting the term “frame” to be defined as “an open case or structure made for admitting, enclosing, or supporting something” as referred to by the Merriam-Webster’s dictionary definition), an analogous front frame (230, see Fig 24 and [0132]-[0133] ,and [0135]; the examiner is interpreting the term “frame” to be defined as “an open case or structure made for admitting, enclosing, or supporting something” as referred to by the Merriam-Webster’s dictionary definition) with an analogous exterior perimeter (perimeter of 230, see Fig 24 and [0132]-[0133] ,and [0135]) wherein the filter material (226) is a wave-shaped filter material (226 abuts 220 causing the filter to form in a wave-shaped filter material, see Figs 21-24;[0132]-[0133] ,and [0135]) having a plurality of crests (the plurality of peaks of 226 when it abuts 220, see Figs 21-24) and a plurality of throughs (the plurality of valleys of 226 when it abuts 220, see Figs 21-24) and is also located between said rear frame (220,228) and said front frame (230) (see Figs 21-24;[0132]-[0133] ,and [0135]) for the purposes of enhancing the overall capture of moisture from exhalations by allowing the filter to be in closer proximity to the to the mouth and nostrils ([0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter insert assembly of Waterford with the filter insert assembly as taught by the alternative embodiment of Waterford in order to allow the filter to be in closer proximity to the to the mouth and nostrils thereby improving the device by enhancing the overall capture of moisture from exhalations when the device is in use ([0135]).


Regarding claim 42, the modified Waterford discloses the mask assembly of claim 41.
As combined, although first embodiment Waterford discloses having a lower vent located in said chin area primarily along said upwardly curved area of said bowl-shaped front section (102, see Figs 12-18; [0087] and [0105]), the modified Waterford does not explicitly disclose there being a pair of lower vents at this location.
However, second embodiment Waterford further teaches in the alternative embodiment (200a, see Figs 19 and 20) wherein the mask assembly comprises a pair of lower vents located in said chin area primarily along said upwardly curved area of said front section (212, see Fig 20; [0131]) for the purpose of keeping the users exhalations away from those he or she may be interacting with thus enhancing the overall invention ([0131],[0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower vent disclosed by Waterford with the pair of lower vents as further taught by the alternative embodiment of Waterford in order to enhance the overall device by preventing the users exhalations away from those he or she may be interacting with ([0131],[0144]).
The modified Waterford discloses the invention above.
As combined, the modified Waterford does not explicitly discloses wherein said mask assembly further comprises: a pair of upper vents located in said nasal area primarily along said upwardly curved area of said bowl-shaped front section.
However, Waterford teaches in a third alternative embodiment of the mask assembly (300a, see Figs 25-28) wherein said mask assembly further comprises: a pair of upper vents located in said nasal area primarily along said upwardly curved area of said bowl-shaped front section (310, see Fig 26; [140])  for the purposes of supporting improved nose breathability thus enhancing the overall device ([0140],[0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Waterford to include a pair of upper vents as taught by the alternative embodiment of Waterford in order to enhance the overall device by enabling exhalation near the nasal area of the device which in turn would result in supporting improved nose breathability ([0140],[0144]). 

Regarding claim 43, the modified Waterford discloses the mask assembly of claim 41.
As combined, the modified Waterford further discloses wherein a front side of said wave-shaped filter (front side of 226 when abutting 220, see Figs 21-24) has a surface area greater than an area defined by said exterior perimeter of said front frame (perimeter of 230, see Fig 24) (Fig 24 and [0080] and [0132]-[0135]; the filter material is capable of being varied and that there is an increase in capture of airborne pathogens and particles by having an S-shaped curved section and is thus capable of having a surface area greater than relative to the area of the exterior perimeter of front frame 230).

Regarding claim 44, the modified Waterford discloses the mask assembly of claim 42.
The modified Waterford further discloses wherein said pair of upper vents (310) are configured to create an oblique airflow pattern over said wave-shaped filter material when a wearer inhales (310, see Fig 26; [140]; the pair of upper vents 310 are configured to create an oblique airflow pattern over said filter material under continual respiration (inhalation and exhalation) of the user when the device is in use).

Regarding claim 45, the modified Waterford discloses the mask assembly of claim 41.
The modified Waterford further discloses wherein said filter insert assembly (the modified filter insert assembly of the modified Waterford, see claim 1) is permanently attached to said mask assembly (the modified filter insert assembly is part of the mask assembly when in use and is thus considered as permanently attached in order for the device to properly work).

Regarding claim 46, the modified Waterford discloses the mask assembly of claim 41.
The modified Waterford further discloses wherein said wave-shaped filter material (226 when abutting 220) comprises at least one active filter layer ([0133]).

Regarding claim 47, the modified Waterford discloses the mask assembly of claim 41. 
The modified Waterford further discloses wherein said wave-shaped filter material comprises a plurality of multiple active layers ([0133]; 226 is capable of comprising of multiple active layers/surfaces).

Regarding claim 50, the modified Waterford discloses the mask assembly of claim 47.
The modified Waterford further discloses wherein an at least one of said plurality of multiple active layers releases silver ions when said at least one of said plurality of multiple active layers is exposed to an amount of moisture ([0133]; one of the layers is capable of comprising an active layer of silver that is capable of releasing when exposed to an amount of moisture).

Regarding claim 51, the modified Waterford discloses the mask assembly of claim 41.
The modified Waterford further discloses wherein a front side of said wave-shaped filter (226 when abutting 220) has at least more surface area when compared to an area defined by said exterior perimeter of said front frame (area defined by the perimeter of 230) ([0080] and [0132]-[0135]; the filter material is capable of being varied and that there is an increase in capture of airborne pathogens and particles by having an S-shaped curved section).
Although Waterford discloses in paragraphs [0080] and [0132]-[0135] that the wave-shaped filter material has a greater surface area compared to the area of the exterior perimeter of the front frame and its significance of allowing an increase in capture of airborne pathogens and particles, Waterford does not explicitly disclose the comparative percentage value of surface area between the wave-shaped filter material and the area of the exterior perimeter of the front frame being 100%. 
However, Waterford further teaches that the facemask can be manufactured through additive manufacturing methodologies/materials ([0083]) where Waterford further defines as “a process of making a three-dimensional solid object of virtually any shape from a digital model” ([0065]).
It is noted that the applicant has provided no form of criticality in the specification as to what the novelty/significance is of having a 100% difference in surface area. Furthermore, one of ordinary skill in the art of mathematics would know that any kind of wave-shaped surface will always have a greater surface area compared to the surface area of an flat-shaped surface, so long as both surfaces are of similar dimension in two-dimensional space (i.e. having the same area). By creating a plane (220) with many waves, one increases the necessary distance need to travel or in this case, the necessary amount of material (226) needed to cover the surface of the plane (i.e. the amount of filter material needed to cover the curved frames). Additionally, one of ordinary skill in the art of mathematics would know that one can further increase the surface area of the pleated/waved/curved surface by increasing the physical number of pleats/waves/curves and/or by increasing the heights (amplitudes) of the pleats/waves/curves. In conclusion, the examiner contends that Waterford indeed contemplated the capabilities of additive manufacturing and that he would have thus been more than capable of manufacturing a filter frame shape, such as an S-shaped curved one, that would allow for the surface area of the filter material when coving the custom shaped filter frame to be 100% greater compared to the surface area of the filter material when covering a flat frame. 
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter frame disclosed by Waterford using the techniques such as additive manufacturing as taught by Waterford, in order to manufacture a filter frame that has a 100% greater surface area than a flat filter frame, thereby increasing the amount of filter material need to cover the frame and thus resulting in an overall increased capture of airborne pathogens and particles and decreased spread of infection ([0080],[0083],[0065],[0132]-[0135] and [0144]-[0145]).

Regarding claim 54, the modified Waterford discloses the mask assembly of claim 41.
Although Waterford discloses in Figures 21-24 and  paragraphs [0132]-[0135] that the wave-shaped filter material (226 when abutting 220) has a plurality of crests (the plurality of peaks of 226 when it abuts 220) and a plurality of throughs (the plurality of valleys of 226 when it abuts 220). Waterford dos not explicitly disclose wherein the wave-shaped filter comprises five crests and four throughs.
However, Waterford further teaches that the facemask can be manufactured through additive manufacturing methodologies/materials ([0083]) where Waterford further defines as “a process of making a three-dimensional solid object of virtually any shape from a digital model” ([0065]).
It is noted that the applicant has provided no form of criticality in the specification as to what the novelty/significance is of the wave-shaped filter comprising five crests and four throughs. Examiner notes that Waterford contemplates the benefits of having a wave-shaped filter over a flat shaped filter in paragraphs [0132]-[0135] and as previously noted in the rejection of claim 41. By enabling the shape of the 220 to have a greater surface area thus requiring a greater amount of filter material needed to abut 220, a greater amount of biocidal protection of the filter material is obtained via the moisture obtained from exhalations [0133]. Furthermore, one of ordinary skill in the art of mathematics would know that any kind of wave-shaped surface will always have a greater surface area compared to the surface area of a flat-shaped surface, so long as both surfaces are of similar dimension in two-dimensional space (i.e. having the same area). By creating a plane (220) with many waves, one increases the necessary distance need to travel or in this case, the necessary amount of material (226) needed to cover the surface of the plane (i.e. the amount of filter material needed to cover the curved frames). Additionally, one of ordinary skill in the art of mathematics would know that one can further increase the surface area of the pleated/waved/curved surface by increasing the physical number of pleats/waves/curves and/or by increasing the heights (amplitudes) of the pleats/waves/curves. In conclusion, the examiner contends that Waterford indeed contemplated the capabilities of additive manufacturing and that he would have thus been more than capable of manufacturing a wave-shaped filter frame shape of 220, such as a wave-shaped one comprising of five crests and four through, that would allow for the surface area of the filter material when coving the custom shaped filter frame to enable a greater amount of biocidal protection.
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the wave-shaped filter frame shape disclosed by Waterford using the techniques such as additive manufacturing as taught by Waterford, in order to manufacture a wave-shaped filter frame shape comprising of five crests and four throughs, thereby increasing the amount of filter material needed to cover the frame and thus resulting in an overall increased capture of airborne pathogens and particles and decreased spread of infection ([0080],[0083],[0065],[0132]-[0135] and [0144]-[0145]).

Regarding claim 55, the modified Waterford discloses the mask assembly of claim 54.
The modified Waterford further discloses wherein a front side of said wave-shaped filter (226 when abutting the modified 220 having five crests and four throughs) has at least more surface area when compared to an area defined by said exterior perimeter of said front frame (area defined by the perimeter of 230) ([0080] and [0132]-[0135]; the filter material is capable of being varied and that there is an increase in capture of airborne pathogens and particles by having an wave-shaped curved section).
Although Waterford discloses in paragraphs [0080] and [0132]-[0135] that the wave-shaped filter material has a greater surface area compared to the area of the exterior perimeter of the front frame and its significance of allowing an increase in capture of airborne pathogens and particles, Waterford does not explicitly disclose the comparative percentage value of surface area between the wave-shaped filter material and the area of the exterior perimeter of the front frame being 50%.
However, as previously notes in the rejection of claim 54, Waterford further teaches that the facemask can be manufactured through additive manufacturing methodologies/materials ([0083]) where Waterford further defines as “a process of making a three-dimensional solid object of virtually any shape from a digital model” ([0065]).
It is noted that the applicant has provided no form of criticality in the specification as to what the novelty/significance is of having a 50% difference in surface area. Furthermore, one of ordinary skill in the art of mathematics would know that any kind of wave-shaped surface will always have a greater surface area compared to the surface area of an flat-shaped surface, so long as both surfaces are of similar dimension in two-dimensional space (i.e. having the same area). By creating a plane (220) with many waves, one increases the necessary distance need to travel or in this case, the necessary amount of material (226) needed to cover the surface of the plane (i.e. the amount of filter material needed to cover the curved frames). Additionally, one of ordinary skill in the art of mathematics would know that one can further increase the surface area of the pleated/waved/curved surface by increasing the physical number of pleats/waves/curves and/or by increasing the heights (amplitudes) of the pleats/waves/curves. In conclusion, the examiner contends that Waterford indeed contemplated the capabilities of additive manufacturing and that he would have thus been more than capable of manufacturing a filter frame shape, such as an S-shaped curved one, that would allow for the surface area of the filter material when coving the custom shaped filter frame to be 50% greater compared to the surface area of the filter material when covering a flat frame. 
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter frame disclosed by Waterford using the techniques such as additive manufacturing as taught by Waterford, in order to manufacture a filter frame that has a 50% greater surface area than a flat filter frame, thereby increasing the amount of filter material need to cover the frame and thus resulting in an overall increased capture of airborne pathogens and particles and decreased spread of infection ([0080],[0083],[0065],[0132]-[0135] and [0144]-[0145]).

Regarding claim 56, the modified Waterford discloses the mask assembly of claim 54.
As combined, although first embodiment Waterford discloses having a lower vent located in said chin area primarily along said upwardly curved area of said bowl-shaped front section (102, see Figs 12-18; [0087] and [0105]), the modified Waterford does not explicitly disclose there being a pair of lower vents at this location.
However, second embodiment Waterford further teaches in the alternative embodiment (200a, see Figs 19 and 20) wherein the mask assembly comprises a pair of lower vents located in said chin area primarily along said upwardly curved area of said front section (212, see Fig 20; [0131]) for the purpose of keeping the users exhalations away from those he or she may be interacting with thus enhancing the overall invention ([0131],[0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower vent disclosed by Waterford with the pair of lower vents as further taught by the alternative embodiment of Waterford in order to enhance the overall device by preventing the users exhalations away from those he or she may be interacting with ([0131],[0144]).
The modified Waterford discloses the invention above.
As combined, the modified Waterford does not explicitly discloses wherein said mask assembly further comprises: a pair of upper vents located in said nasal area primarily along said upwardly curved area of said bowl-shaped front section.
However, Waterford teaches in a third alternative embodiment of the mask assembly (300a, see Figs 25-28) wherein said mask assembly further comprises: a pair of upper vents located in said nasal area primarily along said upwardly curved area of said bowl-shaped front section (310, see Fig 26; [140])  for the purposes of supporting improved nose breathability thus enhancing the overall device ([0140],[0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Waterford to include a pair of upper vents as taught by the alternative embodiment of Waterford in order to enhance the overall device by enabling exhalation near the nasal area of the device which in turn would result in supporting improved nose breathability ([0140],[0144]).
The modified Waterford discloses the invention above.
As combined, the modified Waterford further discloses wherein said pair of upper vents (310) are configured to create an oblique airflow pattern over said wave-shaped filter material when a wearer inhales (310, see Fig 26; [140]; the pair of upper vents 310 are configured to create an oblique airflow pattern over said filter material under continual respiration (inhalation and exhalation) of the user when the device is in use); 
wherein said wave-shaped filter material (226 when abutting 220) comprises at least one active filter layer ([0133]); and 
wherein said at least one of said active layers releases silver ions when said at least one of said at least one active layer is exposed to an amount of moisture ([0133]; said at least one active layers is capable of comprising of an active layer of silver that is capable of activating when exposed to an amount of moisture).

Regarding claim 57, the modified Waterford discloses the mask assembly of claim 41.
As combined the modified Waterford further discloses wherein said rear frame includes at least five cross members (the bars of 220 of 220,228 are considered as cross members where 220 includes at least 5 cross members as see in Fig 22a), wherein said at least five cross members run parallel to each other (the bars of 220 of 220,228 run parallel relative to one another as seen in Fig 22a).  

Regarding claim 58, the modified Waterford discloses the mask assembly of claim 57.
As combined the modified Waterford further discloses wherein said wave- shaped filter (226) is flat before it is placed against said rear frame (filter material 226 configures to the shape of the rear frame 220,228 and is thus capable of being flat prior to being placed against rear frame 220,228 as depicted in Figs 21, 22A, and 22B) wherein said rear frame causes said wave-shaped filter to take a wave shape when placed in said mask assembly (the shape of rear frame 220,228 causes filter material 226 to take a wave shape when the deice is assembled and in use, see Figs 21-24, [0132]-[0133] ,and [0135]).  

Regarding claim 59, the modified Waterford discloses the mask assembly of claim 42.
As combined, the modified Waterford further discloses wherein said rear frame includes at least five cross members (the bars of 220 of 220,228 are considered as cross members where 220 includes at least 5 cross members as see in Fig 22a), wherein said at least five cross members run parallel to each other (the bars of 220 of 220,228 run parallel relative to one another as seen in Fig 22a), wherein said wave- shaped filter (226) is flat before it is placed against said rear frame (filter material 226 configures to the shape of the rear frame 220,228 and is thus capable of being flat prior to being placed against rear frame 220,228 as depicted in Figs 21, 22A, and 22B) wherein said rear frame causes said wave-shaped filter to take a wave shape when placed in said mask assembly (the shape of rear frame 220,228 causes filter material 226 to take a wave shape when the deice is assembled and in use, see Figs 21-24, [0132]-[0133] ,and [0135]).
  
Regarding claim 60, the modified Waterford discloses the mask assembly of claim 41.
As combined, the modified Waterford further discloses wherein said at least five cross members (the bars of 220 of 220,228, see Fig 22a) are curved and extended away from a plane defined by the perimeter of said rear frame (the plane defined by the perimeter of 228 of 220,228) (the bars of 220 of 220,228 are curved to enable the filter material to take on the wave shape and also extend away relative from the plane defined by the perimeter of 228 of 220,228, see Figs 21, 22A, and 22B and [0132]-[0133], and [0135]).

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Steve Waterford (US Patent Application Publication No. 2015/0314148 A1), hereinafter Waterford, in view of Saroch et al.  (US Patent Application Publication No. 2014/0026897 A1), hereinafter Saroch.

Regarding claim 48, the modified Waterford discloses the mask assembly of claim 46.
Although the modified Waterford further discloses in paragraphs [0133] wherein said at least one active filter layer comprises silver, Waterford does not explicitly disclose that it comprises of silver nanoparticles.
However, Saroch teaches of and analogous active filter layer ([0042]), wherein the at least one active filter layer comprises silver nanoparticles ([0042]), for the purpose of providing a biocidal substance that is capable of filtering the outside air and removing biological impurities (abstract, [0042])  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the active filter layer disclosed by Waterford to comprise of silver nanoparticles as taught by Saroch, in order to provide a biocidal substance that is capable of filtering the outside air and removing biological impurities (abstract, [0042]).  

Regarding claim 49, the modified Waterford discloses the mask assembly of claim 47.
Although the modified Waterford further discloses in paragraphs [0133] wherein at least one of said plurality of multiple active layers comprises silver, Waterford does not explicitly disclose that it comprises of silver nanoparticles.
However, Saroch teaches of and analogous active filter layer ([0042]), wherein the at least one active filter layer comprises silver nanoparticles ([0042]), for the purpose of providing a biocidal substance that is capable of filtering the outside air and removing biological impurities (abstract, [0042])  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the at least one of said plurality of multiple active layers disclosed by Waterford to comprise of silver nanoparticles as taught by Saroch, in order to provide a biocidal substance that is capable of filtering the outside air and removing biological impurities (abstract, [0042]).

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Steve Waterford (US Patent Application Publication No. 2015/0314148 A1), hereinafter Waterford, in view of Burton P Franklin et al. (US Patent No. 3,308,816), hereinafter Franklin.

Regarding claim 52, the modified Waterford discloses the mask assembly of claim 41.
Although Waterford discloses in paragraphs [0132] and [0134] that the mask assembly is made of a hard plastic and is configured to be disinfected (the filter insert assembly is part of the mask assembly), Waterford does not explicitly disclose that the disinfecting is done via boiling.
However, Franklin teaches of an analogous mask assembly (Figs 1-7), made of an analogous material (Col 2, lines 32-42) wherein the mask assembly is capable of being disinfected via boiling (Col 2, lines 32-42; autoclaving involves the process of boing water in order to generate steam), for the purpose of sterilizing the device (Col 2, lines 32-42).
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disinfecting of the mask assembly disclosed by Waterford to be capable of being disinfected via boiling as taught by Franklin, in order to allow sterilization of the device (Col 2, lines 32-42).

Regarding claim 53, the modified Waterford discloses the mask assembly of claim 41.
Although Waterford discloses in paragraphs [0132] and [0134] that the mask assembly is made of a hard plastic and is configured to be disinfected (the filter insert assembly is part of the mask assembly), Waterford does not explicitly disclose that the disinfecting is done via autoclaved.
However, Franklin teaches of and analogous mask assembly (Figs 1-7), made of an analogous material (Col 2, lines 32-42) wherein the mask assembly is capable of being disinfected via autoclaved (Col 2, lines 32-42) for the purpose of sterilizing the device (Col 2, lines 32-42).
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disinfecting of the mask assembly disclosed by Waterford to be capable of being disinfected via autoclaved as taught by Franklin, in order to allow sterilization of the device (Col 2, lines 32-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,071,806 is considered pertinent as it relates to an inventive concept of the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         

/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786